SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

                  Delanoy v. Township of Ocean (A-68-19) (084022)

Argued November 10, 2020 -- Decided March 9, 2021

LaVECCHIA, J., writing for the Court.

       The New Jersey Pregnant Workers Fairness Act (PWFA) affords specific
protections in the workplace for pregnant and breastfeeding women. The PWFA
amended existing portions of the New Jersey Law Against Discrimination (LAD) by
including “pregnancy or breastfeeding” as a protected classification within existing LAD
prohibitions or protections presented in many subsections of N.J.S.A. 10:5-12; it also
added an entirely new section to that statute, subsection (s), which elaborates on an
employer’s obligations to a pregnant or breastfeeding employee.

       In this appeal, the Court considers the PWFA for the first time. Specifically, the
Court considers the Appellate Division’s determination that N.J.S.A. 10:5-12(s) creates
three distinct statutory causes of action: 1) “unequal” or “unfavorable” treatment of a
pregnant or breastfeeding employee; 2) failure to provide a reasonable accommodation to
a pregnant or breastfeeding employee (subject to the employer’s claim of undue hardship,
separately explained in the subsection); and 3) illegal penalization of a pregnant or
breastfeeding employee for requesting an accommodation. 462 N.J. Super. 78, 91-92
(App. Div. 2020).

       Plaintiff Kathleen Delanoy, a police officer, brought a pregnancy discrimination
claim against her employer, the Township of Ocean, alleging in part that the Standing
Operating Procedures (SOPs) issued by the then-Chief of Police and the Township’s
treatment of her violated the LAD as modified by the PWFA.

       There were two SOPs that provided an option for light-duty work. The Maternity
SOP applied to pregnant officers, and the Light Duty SOP applied to non-pregnant
injured officers. Both required a doctor’s note recommending light duty, and both
required that officers use all their accumulated paid leave time. The SOPs had two
important differences. First, under the Maternity SOP, the projected return date had to be
“no more than 45 calendar days past the expected due date.” Under the Light Duty SOP,
the doctor’s projected date for the officer’s return to full duty would control. Second,
under the Light Duty SOP, the police chief had discretion to waive the exhaustion-of-
accumulated-leave condition; the Maternity SOP did not have an equivalent provision.
                                            1
       Consistent with the Maternity SOP, in September 2014, Delanoy began a light-
duty assignment in which she served until she reached the date on which the Township
required her to use her available leave time. While serving on light-duty assignment,
Delanoy informed her supervisors that her pregnancy prevented her from carrying a gun
or defending herself on patrol, and accordingly she was assigned to handle records and
work as a “walk-in” officer, responsible for fielding complaints from the public.

       Delanoy challenged the Maternity SOP on its face and as applied to her. The trial
court granted summary judgment in favor of the Township, finding that the Maternity
SOP as applied to Delanoy did not violate the PWFA’s “equal treatment” mandate as a
matter of law. The Appellate Division reviewed this relatively new legislation, as well as
its background and import, vacated the summary judgment ruling, and remanded the
matter to the trial court. Id. at 83-84.

       The Court granted certification, 241 N.J. 504 (2020), and affirms substantially for
the reasons contained in the thoughtful opinion authored by Judge Sabatino. To the
extent necessary, the Court provides further exposition on the implementation of this new
statutory remedy for pregnant and breastfeeding women seeking fair treatment and
reasonable accommodation in order to maintain their position in the workplace.

HELD: The Court agrees that the PWFA recognizes for pregnant and breastfeeding
employees three distinct causes of action within N.J.S.A. 10:5-12(s): 1) unequal or
unfavorable treatment; 2) failure to accommodate; and 3) unlawful penalization. The
Court explains the contours of those causes of action and the necessary considerations as
to each upon remand.

1. Delanoy’s complaint did not specifically identify the three causes of action under the
PWFA as distinctly as they are now being argued. Moving forward, the Court instructs
plaintiffs -- and their attorneys -- bringing claims under subsection (s) of the PWFA to
identify the theories on which their causes of action rely. (pp. 12-13)

2. The Court agrees with the Appellate Division’s conclusion that the PWFA includes an
“unequal treatment” or “unfavorable treatment” claim for pregnant employees, 462 N.J.
Super. at 92-93: that conclusion is rooted in a plain, common-sense application of the
terms of subsection (s) and is supported by a contextual analysis, viewing the totality of
new language inserted into the LAD by the PWFA, including the insertion of “pregnant
or breastfeeding” into other pre-existing protective subsections of N.J.S.A. 10:5-12.
(pp. 13-15)

3. Here, the Maternity SOP was facially invalid because it plainly treated pregnant
employees differently and less favorably than non-pregnant employees who were similar
in their ability or inability to work. The Light Duty SOP provided for a waiver of the
accumulated-leave condition, and the Maternity SOP did not. Therefore, on its face, the
                                            2
Maternity SOP constituted a per se violation of the PWFA’s prohibition of unfavorable
treatment of pregnant employees. The Court accordingly affirms the Appellate
Division’s reversal of the trial court’s denial of partial summary judgment to Delanoy on
her facial challenge. Unlike the Appellate Division, however, see id. at 96-98, the Court
sees no question that requires resolution, on remand, concerning whether the Maternity
SOP was applied in a discriminatory way as to this claim. Implemented according to its
very terms, the policy was perforce applied to Delanoy in a discriminatory way by the
Township. Thus, with respect to Delanoy’s claim of unfavorable treatment, the Court
remands for a jury to decide only causation and damages and explains relevant
considerations. (pp. 15-16)

4. The Court also agrees that the PWFA includes a reasonable-accommodation claim,
but it views that claim in a conceptually different manner than that expressed by the
Appellate Division. Rather than relying on case law applying the LAD, which does not
specifically address failure to accommodate a disability, see id. at 99-104, the Court
focuses on the statutory direction in N.J.S.A. 10:5-12(s), which does specifically address
pregnancy accommodation and thus calls for its own analytic structure. (pp. 17-21)

5. Subsection (s) creates a statutory right to reasonable accommodation for currently
serving employees who become pregnant and request an accommodation based on a
physician’s advice; it also permits employers to claim an undue hardship exemption from
their statutory obligation to accommodate pregnant employees in the workplace, stating
that reasonable accommodation is statutorily required “unless the employer can
demonstrate that providing the accommodation would be an undue hardship on the
business operations of the employer.” The statute accordingly establishes undue hardship
as an affirmative defense to a failure-to-accommodate claim as to which the employer
carries the burden of proof, including any claims about the employee’s ability to perform
essential functions of the job. It is not the employee’s burden to prove the absence of an
undue hardship as part of a prima facie case. (pp. 21-22)

6. The final paragraph of subsection (s) identifies factors to consider when determining
whether a proposed accommodation would, in fact, constitute an undue hardship for the
employer, including “the extent to which the accommodation would involve waiver of an
essential requirement of a job as opposed to a tangential or non-business necessity
requirement.” That factor acknowledges that a temporary waiver of an essential function
does not automatically rise to the level of “undue hardship,” but rather is a factor to
consider in the totality of the evidence advanced to demonstrate that the accommodation
would cause the employer’s business operations an undue hardship. If the employer can
produce proofs raising a genuine question about the undue hardship of such a temporary
accommodation, then the issue is presented to the jury for resolution. The Court notes
that the distinctions between subsections (s) and (q) of N.J.S.A. 10:5-12 reinforce this
construction of subsection (s). (pp. 22-24)


                                            3
7. The Court sets forth its holding as to the elements of and defenses to a reasonable
accommodation claim under N.J.S.A. 10:5-12(s) and provides guidance about what the
jury must consider. (pp. 24-26)

8. Here, the Township has failed to produce any proof to date to sustain its claim that
Delanoy cannot perform an essential function of her job, which is the primary factor it
argues when claiming an undue hardship. If the Township on remand does produce
support for its assertion that carrying a gun is an essential function of the job, that would
not necessarily end Delanoy’s claim for reasonable accommodation. Delanoy’s inability
to carry a gun would constitute a factor to be considered in determining whether a
reasonable accommodation that waived that requirement would constitute an undue
hardship on the Township. The Court remands to the trial court for it to first determine
whether the Township will come forward with proof of its claim of undue hardship. If
the Township presents such proof, and if that proof raises a genuine issue on the subject
to the trial court’s satisfaction, then the trial court should refer the disputed issue of undue
hardship to a jury. (pp. 26-28)

9. Finally, the Court agrees with the Appellate Division’s descriptions of the cause of
action for unlawful penalization. See id. at 104-05. The Court adds that penalization is
plainly identified in subsection (s) as an independent cause of action. The Legislature
meant it to have its own teeth in promoting the public policy in favor of having
employers welcome the continuing presence of pregnant and breastfeeding employees in
their workplaces. A viable claim of illegal penalty may arise when conditions of a
designated accommodation are made particularly harsh. Separately, a viable claim of
penalty may arise if the pregnant employee’s request for an accommodation triggers a
hostile work environment against that employee. All of the contemplated forms of
penalty should be considered when a model jury charge is fashioned in this new area.
(pp. 28-29)

10. Here, Delanoy alleged two possible ways to view the Township’s response to her as
a penalty: the accumulated leave condition of the Maternity SOP and her claim that she
was unfairly assigned to “walk-in” duty and was otherwise treated detrimentally after
requesting an accommodation. It is for a jury to decide whether either constituted a
penalty. (pp. 29-30)

       AFFIRMED AS MODIFIED. REMANDED for further proceedings.

CHIEF JUSTICE RABNER and JUSTICES ALBIN, PATTERSON,
FERNANDEZ-VINA, SOLOMON, and PIERRE-LOUIS join in JUSTICE
LaVECCHIA’s opinion.




                                               4
       SUPREME COURT OF NEW JERSEY
             A-68 September Term 2019
                       084022


                Kathleen J. Delanoy,

                Plaintiff-Respondent,

                          v.

       Township of Ocean, Andrew Brannen,
    Steven Peters, Neil Ingenito, William Larkin,
      Christopher Siciliano, W. Michael Evans,
       William Garofalo, and Donna Schepiga,

               Defendants-Appellants.

       On certification to the Superior Court,
   Appellate Division, whose opinion is reported at
        462 N.J. Super. 78 (App. Div. 2020).

     Argued                        Decided
 November 10, 2020               March 9, 2021


Lori A. Dvorak argued the cause for appellants (Dvorak &
Associates, attorneys; Lori A. Dvorak, of counsel and on
the briefs, and Marc D. Mory, on the briefs).

Donald F. Burke, Jr., argued the cause for respondent
(Donald F. Burke, on the brief).

Farng-Yi D. Foo, Deputy Attorney General, argued
the cause for amicus curiae Attorney General of New
Jersey (Gurbir S. Grewal, Attorney General, attorney;
Sookie Bae-Park, Assistant Attorney General, of
counsel, and Farng-Yi D. Foo, on the brief).

                          1
            Jeanne LoCicero argued the cause for amici curiae
            American Civil Liberties Union, American Civil
            Liberties Union of New Jersey, A Better Balance,
            Garden State Equality, Gloucester County NAACP,
            National Council of Jewish Women, Essex County
            Section, National Organization for Women of New
            Jersey, New Jersey Abortion Access Fund, Planned
            Parenthood Action Fund of New Jersey, Speaking of
            Birth, Stanton Strong Inc., Women for Progress
            (American Civil Liberties Union of New Jersey
            Foundation and American Civil Liberties Union
            Foundation Women’s Rights Project, attorneys;
            Jeanne LoCicero, Alexander Shalom, and Gillian
            Thomas, of the New York bar, admitted pro hac vice,
            on the brief).

            Benjamin Folkman argued the cause for amicus curiae
            New Jersey Association for Justice (Folkman Law
            Offices, attorneys; Benjamin Folkman, Eve R. Keller,
            Sarah Slachetka, and Lauren M. Law, on the brief).

            Thaddeus P. Mikulski, Jr., submitted a brief on behalf
            of amicus curiae National Employment Lawyers
            Association of New Jersey (Thaddeus P. Mikulski, Jr.,
            on the brief).


          JUSTICE LaVECCHIA delivered the opinion of the Court.


      This appeal presents our first opportunity to consider the New Jersey

Pregnant Workers Fairness Act (PWFA), L. 2013, c. 220 -- legislation

designed to afford specific protections in the workplace for pregnant and

breastfeeding women.




                                       2
      Plaintiff Kathleen Delanoy, a police officer, brought this pregnancy

discrimination claim under the PWFA against her employer, the Township of

Ocean, only to have the action dismissed on a motion for summary judgment.

The Appellate Division, in a published opinion that reviewed this relatively

new legislation, as well as its background and import, vacated the summary

judgment ruling in defendants’ favor and remanded the matter to the trial

court. Delanoy v. Township of Ocean, 462 N.J. Super. 78, 83-84 (App. Div.

2020).

      We agree that Delanoy’s claim should not have been dismissed and

therefore affirm the Appellate Division’s judgment. More importantly, we

concur in the Appellate Division’s illumination of the PWFA as providing

multiple theories on which a claim may be based. In affirming substantially

for the reasons contained in the thoughtful opinion authored by Judge

Sabatino, we write, to the extent necessary, to provide further exposition on

the implementation of this new statutory remedy for pregnant and

breastfeeding women seeking fair treatment and reasonable accommodation in

order to maintain their position in the workplace.

                                       I.

      As the Appellate Division notes, the PWFA amended existing portions

of the New Jersey Law Against Discrimination (LAD) by including


                                       3
“pregnancy or breastfeeding” as a protected classification within existing LAD

prohibitions or protections, see N.J.S.A. 10:5-12(a), (b), (c), (f), (h), (k), (o)

(i), (l), and (m), and added an entirely new section, subsection (s), which

elaborates on an employer’s obligations to a pregnant or breastfeeding

employee, see N.J.S.A. 10:5-12(s). Delanoy, 462 N.J. Super. at 92-94.

      As the Appellate Division recounted, the Legislature enacted the PWFA

in response to the decision in Young v. United Parcel Service, Inc., 707 F.3d

437, 446 (4th Cir. 2013), which brought national attention to the rights of

pregnant workers when the Court of Appeals for the Fourth Circuit held that a

pregnant employee was not “disabled” within the meaning of Title VII of the

Civil Rights Act of 1964. Although the United States Supreme Court

overturned the Fourth Circuit’s holding, it “did not adopt the plaintiff’s

argument that federal law requires employers, absent disparate treatment of

pregnant employees, to provide reasonable accommodations that can enable

such pregnant workers to continue to work.” Delanoy, 462 N.J. Super. at 91

(citing Young v. United Parcel Service, Inc., 575 U.S. 206, 219-20 (2015)).

Between the time of the Fourth Circuit’s decision and the issuance of the

United States Supreme Court’s opinion, our Legislature passed the PWFA,

which is one of the first and most expansive pieces of new legislation

affirmatively protecting pregnant and breastfeeding workers. See id. at 90-91.


                                          4
      With that background in mind, the Appellate Division’s analysis of the

PWFA focused on subsection (s), which provides, in pertinent part, that

             [i]t shall be an unlawful employment practice, or, as the
             case may be, an unlawful discrimination . . . [f]or an
             employer to treat, for employment-related purposes, a
             woman employee that the employer knows, or should
             know, is affected by pregnancy or breastfeeding in a
             manner less favorable than the treatment of other
             persons not affected by pregnancy or breastfeeding but
             similar in their ability or inability to work.

             [N.J.S.A. 10:5-12(s).]

The subsection continues, requiring employers, on request, to provide pregnant

workers with reasonable accommodation so they can perform their job

functions:

             In addition, an employer of an employee who is a
             woman affected by pregnancy shall make available to
             the employee reasonable accommodation in the
             workplace, such as bathroom breaks, breaks for
             increased water intake, periodic rest, assistance with
             manual labor, job restructuring or modified work
             schedules, and temporary transfers to less strenuous or
             hazardous work, for needs related to the pregnancy
             when the employee, based on the advice of her
             physician, requests the accommodation, and, in the case
             of an employee breast feeding her infant child, the
             accommodation shall include reasonable break time
             each day to the employee and a suitable room or other
             location with privacy, other than a toilet stall, in close
             proximity to the work area for the employee to express
             breast milk for the child, unless the employer can
             demonstrate that providing the accommodation would
             be an undue hardship on the business operations of the
             employer.

                                         5
            [Ibid.]

The provision lists its own set of factors to be considered when an employer

claims undue hardship if required to provide a pregnant or breastfeeding

employee with a reasonable accommodation. Ibid. (factors detailed infra).

      Additionally, the subsection prohibits employers from penalizing an

employee for requesting or receiving the statutorily required accommodation:

            The employer shall not in any way penalize the
            employee in terms, conditions or privileges of
            employment      for    requesting     or     using     the
            accommodation. Workplace accommodation provided
            pursuant to this subsection and paid or unpaid leave
            provided to an employee affected by pregnancy or
            breastfeeding shall not be provided in a manner less
            favorable than accommodations or leave provided to
            other employees not affected by pregnancy or
            breastfeeding but similar in their ability or inability to
            work. This subsection shall not be construed as
            otherwise increasing or decreasing any employee’s
            rights under law to paid or unpaid leave in connection
            with pregnancy or breastfeeding.

            [Ibid.]

      From the above-quoted language in subsection (s), and the Legislature’s

stated public policy objectives in N.J.S.A. 10:5-3.1, the Appellate Division

derived legislative intent to recognize under the PWFA three distinct statutory

causes of action: 1) “unequal” or “unfavorable” treatment of a pregnant or

breastfeeding employee; 2) failure to provide a reasonable accommodation to a


                                        6
pregnant or breastfeeding employee (subject to the employer’s claim of undue

hardship, separately explained in the subsection); and 3) illegal penalization of

a pregnant or breastfeeding employee for requesting an accommodation. See

Delanoy, 462 N.J. Super. at 91-92.

      We examine all three identified causes of action and their application in

this matter,1 after briefly recounting the factual and procedural settings that

gave rise to this appeal. 2

                                        II.

      Plaintiff Delanoy had served since 2003 as a police officer employed by

the Township of Ocean when she filed the instant complaint. She was one of

three female police officers in a police force of over fifty officers.

      In April 2011, Delanoy informed the then-Chief of Police, Antonio

Amodio, that she was pregnant and would be unable to perform her typical

assignment. He initially advised Delanoy that the Township did not have a

light-duty assignment for pregnant police officers; however, later that year,


1
  As this case focuses on a pregnant employee, we hereinafter generally
shorten our references when discussing the new law to “pregnant employees.”
That shortened reference should not be interpreted to exclude breastfeeding
employees from the operation of the PWFA as we expand on it in this opinion.
2
   Because the appeal in this matter arose from the award of summary
judgment to defendants, the facts as succinctly summarized are presented in a
light most favorable to plaintiff. Brill v. Guardian Life Ins. Co. of Am., 142
N.J. 520, 540 (1995).

                                         7
Chief Amodio issued two Standard Operating Procedures (SOPs), one for

Maternity Assignment and one for Light/Modified Duty.

      The two SOPs were substantially similar, with both providing an option

for light-duty work. The Maternity SOP applied to pregnant officers, and the

Light Duty SOP applied to non-pregnant injured officers. Both SOPs required

a doctor’s note recommending light duty, and both required that officers use

all their accumulated paid leave time as a condition of the light-duty

assignment. The date that an officer would have to begin using available leave

time was calculated by applying the officer’s accumulated leave backwards

from the officer’s projected return-to-duty date.

      The SOPs had two important differences. First, under the Maternity

SOP, the projected return date had to be “no more than 45 calendar days past

the expected due date.” Under the Light Duty SOP, the doctor’s note was

required to include the projected date for the officer’s return to full duty,

which would then control. Second, under the Light Duty SOP, the police chief

had discretion to waive the exhaustion-of-accumulated-leave condition; the

Maternity SOP did not have an equivalent provision.

      When deposed during discovery, Delanoy asserted that a male officer

had been granted a waiver of the accumulated-leave condition under the Light




                                         8
Duty SOP. She also certified that another male officer similarly had that

condition waived.

      On January 22, 2013, Delanoy filed her first lawsuit resulting from the

disparate SOPs, naming as defendants Chief Amodio and the Township, and

alleging violations of the LAD, N.J.S.A. 10:5-1 to -49, Title VII of the Civil

Rights Act, 42 U.S.C. §§ 2000e to 2000e-17, and the Americans with

Disabilities Act, 42 U.S.C. §§ 12101 to 12213. Defendants removed that

action to federal district court where it was resolved in October 2015.

      In 2014, however, Delanoy became pregnant again with an expected

(and, as it turned out, actual) due date of March 17, 2015. Anticipating

application of the then-existing Maternity SOP, Delanoy filed the present

action against the Township of Ocean, the current Chief of Police Steven

Peters, retired police captain Neil Ingenito, Mayor William Larkin, and

individual Township Council members (collectively, the Township).

      Consistent with the practice in place under the Maternity SOP, in

September 2014, Delanoy began a light-duty assignment in which she served

until she reached the date on which the Township required her to use her




                                       9
available leave time.3 While serving on light-duty assignment, Delanoy

informed her supervisors that her pregnancy prevented her from carrying a gun

or defending herself on patrol, and accordingly she was assigned to handle

records and work as a “walk-in” officer, responsible for fielding complaints

from the public.

      In her September 2014 complaint, Delanoy alleged that the then-existent

SOPs and the Township’s treatment of her violated the LAD as amended by

the PWFA, N.J.S.A. 10:5-12, the New Jersey Civil Rights Act, N.J.S.A. 10:6-1

to -2, and the New Jersey Constitution, N.J. Const. art. I, ¶ 1. That complaint

triggered extensive motion practice, culminating in cross-motions for summary

judgment. The trial court denied Delanoy’s motion and granted the

Township’s motion. In granting the Township’s motion for summary

judgment, the court held that the Maternity SOP as applied to Delanoy did not

violate the PWFA’s “equal treatment” mandate as a matter of law. 4



3
  Although the record is unclear as to whether that date was February 25 or
March 3, 2015, it is clear that Delanoy was required to use some accumulated
leave time due to the application of the Maternity SOP to her circumstances.
4
  In 2016, during the pendency of Delanoy’s second suit, Chief Steven Peters
issued a new Maternity SOP and a new Light Duty SOP. The new SOPs are
identical to each other: the 45-day provision in the former Maternity SOP was
eliminated, and the discretionary waiver provision of the Light Duty SOP was
eliminated. In response to interrogatories, Chief Peters explained that the


                                       10
      Delanoy appealed, and the Appellate Division reversed, holding that

under the PWFA, the Maternity SOP was facially invalid because it treated

pregnant employees unfavorably as compared to non-pregnant employees

subject to the Light Duty SOP; the appellate court directed the trial court on

remand to grant Delanoy’s request for declaratory and injunctive relief

concerning the SOP’s validity. Delanoy, 462 N.J. Super. at 83. The Appellate

Division left to the trial court other remedial issues related to the claim rooted

in the different and less favorable treatment of pregnant women under the

Maternity SOP. Ibid.

      Further, the Appellate Division vacated the summary judgment granted

to defendants on the accommodation claims, finding that “there are genuine

issues of material fact for a jury to resolve concerning the reasonableness of

the SOP’s loss-of-leave-time condition and whether that condition is so harsh

as to comprise an impermissible penalty.” Id. at 83-84. The court stated that a

jury also had to evaluate the employer’s claim of undue hardship in

accommodating Delanoy as a pregnant police officer. Id. at 84.




SOPs were revised “in an effort to address [Delanoy’s] concerns regarding the
prior SOP’s.”


                                        11
      We granted the Township’s petition for certification, 241 N.J. 504

(2020), and we were assisted by numerous amici, who also participated before

the Appellate Division.

                                        II.

      As noted, the Appellate Division perceived three distinct causes of

action within subsection (s): 1) unequal or unfavorable treatment; 2) failure to

accommodate; and 3) unlawful penalization. We will address each, in turn.

      However, we note at the outset that Delanoy’s complaint did not

specifically identify those causes of action as distinctly as they are now being

argued. Moving forward, we instruct plaintiffs -- and their attorneys --

bringing claims under subsection (s) of the PWFA to identify the theories on

which their causes of action rely. Providing that rather minimal level of clarity

about the asserted objectionable behavior will facilitate enforcement of the

PWFA’s goals and promote litigation economy and efficiency when a plaintiff

seeks enforcement of a statute, like the PWFA, that contemplates various

forms of protected conduct. At the very least, counsel should provide

clarification, ensuring identification of the bases of the action and,

consequently, the defenses thereto during pretrial exchanges. Cf. Chiofalo v.

State, 238 N.J. 527, 544 (2019) (identifying a similar preferred practice in




                                        12
CEPA actions to clarify the nature of the statutory or other premise on which a

claimed whistleblowing violation is based).

                                       A.

      The Appellate Division derived an “unequal treatment” cause of action

from the first sentence of subsection (s), which prohibits an employer from

treating, “for employment-related purposes, a woman employee that the

employer knows, or should know, is affected by pregnancy or breastfeeding in

a manner less favorable than the treatment of other persons not affected by

pregnancy or breastfeeding but similar in their ability or inability to work.”

Delanoy, 462 N.J. Super. at 92-93 (quoting N.J.S.A. 10:5-12(s)). After

recognizing that claim, the appellate court determined that Delanoy had

presented a valid facial challenge to the Maternity SOP but that further fact -

finding was needed on the issue of whether Delanoy was treated disparately

through the manner in which her modified assignment was implemented. Id. at

96-98. We consider both the Appellate Division’s recognition of the claim and

the contours of its judgment on that claim.

                                        1.

      The Appellate Division’s conclusion that the PWFA includes an

“unequal treatment” claim for pregnant employees is sensible, rooted as it is in

a plain, common-sense application of the terms of subsection (s). See N.J.S.A.


                                       13
1:1-1 (“In the construction of the laws and statutes of this state . . . words and

phrases shall . . . be given their generally accepted meaning, according to the

approved usage of the language.”).

      Further indicia about the reach of an unfavorable-treatment claim

advanced by a pregnant or breastfeeding employee may also be found from a

contextual analysis, viewing the totality of new language inserted into the

LAD by the PWFA. See Spade v. Select Comfort Corp., 232 N.J. 504, 515

(2018) (“We construe the words of a statute ‘in context with related provisions

so as to give sense to the legislation as a whole.’” (quoting N. Jersey Media

Grp., Inc. v. Township of Lyndhurst, 229 N.J. 541, 570 (2017))).

      The prohibition against unfavorable treatment contained in subsection

(s) appears to reinforce the import of the insertion of “pregnant or

breastfeeding” into other pre-existing protective subsections of N.J.S.A. 10:5-

12. Subsection (a), for example, now prohibits refusing to hire or employ;

discharging or forcing to retire; or treating discriminatorily in pay or in terms

and conditions of employment, an individual based on pregnancy. N.J.S.A.

10:5-12(a).

      Traditional principles of statutory construction require courts to give

meaning to all words used in a statute, for example, to avoid treating the

Legislature’s language as mere surplusage. See, e.g., Brugaletta v. Garcia, 234


                                        14
N.J. 225, 248 (2018). Thus, we would not view subsection (s) as preventing

only unfavorable workplace treatment that duplicates the prohibited hiring and

firing or other discriminatorily impactful actions listed in subsection (a). A

meaningful and fair reading of the new language of subsection (s) requires that

it be recognized as intended to provide a broader swath of protection against

unfavorable treatment of pregnant or breastfeeding employees that may not

strictly fall within the other categories of unlawful employment practices listed

in subsection (a).

                                       2.

      With that perspective in mind, it is apparent that the Maternity SOP

applied to Delanoy was facially invalid because it plainly treated pregnant

employees differently and less favorably than non-pregnant employees who

were similar in their ability or inability to work.5 The Light Duty SOP

provided for a waiver of the accumulated-leave condition, and the Maternity


5
   As noted, in 2016, a new Maternity SOP and a new Light Duty SOP were
adopted for use in the Township, eliminating the facial differences between the
two in force when Delanoy became pregnant with her second child. We
express no view on the merits of the subsequently created SOPs. However, the
adoption of those latter SOPs does not render moot Delanoy’s present
challenge. See City of Mesquite v. Aladdin’s Castle Inc., 455 U.S. 283, 289
n.10 (1982) (“Mere voluntary cessation of allegedly illegal conduct does not
moot a case; if it did, the courts would be compelled to leave ‘[the] defendant .
. . free to return to his old ways.’” (alteration in original) (quoting United
States v. W.T. Grant Co., 345 U.S. 629, 632 (1953))).


                                       15
SOP did not. Therefore, on its face, the Maternity SOP constituted a per se

violation of the PWFA’s prohibition of unfavorable treatment of pregnant

employees.

      We accordingly affirm the Appellate Division’s reversal of the trial

court’s denial of partial summary judgment to Delanoy on her facial challenge.

By enacting a facially unfavorable policy, the Township violated the PWFA,

and Delanoy was entitled to partial summary judgment on her request for that

declaratory and injunctive relief, as the Appellate Division properly

recognized.

      Unlike the Appellate Division, however, we see no question that requires

resolution, on remand, concerning whether the Maternity SOP was applied in a

discriminatory way for purposes of Delanoy’s unequal-treatment claim.

Implemented according to its very terms, the policy was perforce applied to

Delanoy in a discriminatory way by the Township. Thus, with respect to

Delanoy’s claim of unfavorable treatment, we remand for a jury to decide only

causation and damages. That will entail review of the days she was forced to

sacrifice at the front and back end of her light-duty assignment under the

Maternity SOP. She claims she was forced to use accumulated leave, and to

leave early, by reason of the application of the discriminatory Maternity SOP.




                                       16
                                        B.

      The Appellate Division also found statutory authority for a reasonable-

accommodation claim by an employee under the PWFA. So do we. However,

we view the statutory reasonable-accommodation claim under the PWFA in a

conceptually different manner than that expressed by the Appellate Division.

                                        1.

      In announcing a statutory reasonable-accommodation cause of action for

pregnant employees, the Appellate Division derived elements for that PWFA

claim from case law that has developed to govern a claim for failure to

accommodate a disability under the LAD, stating

            a plaintiff in an LAD disability case alleging an
            employer’s      failure     to    provide      reasonable
            accommodation must establish these elements: “(1) the
            plaintiff had a disability; (2) the plaintiff was able to
            perform the essential functions of the job; (3) the
            employer was aware of the basic need for an
            accommodation; and (4) the employer failed to provide
            a reasonable accommodation.”

            [Delanoy, 462 N.J. Super. at 99 (quoting Royster v.
            State Police, 227 N.J. 482, 500 (2017)).]

The Appellate Division then held Delanoy met the first three elements and that

a factual dispute existed as to the fourth. Id. at 99-104.

      Additionally, the Appellate Division recognized a factual dispute as to

whether removing the accumulated-leave requirement of the Maternity SOP


                                        17
would constitute an undue hardship for the Township. Id. at 105-06. The

court noted that the final paragraph of subsection (s) sets forth the factors for

consideration when an employer claims undue hardship for subsection (s)

purposes. Ibid. That paragraph provides:

            For the purposes of this subsection, in determining
            whether an accommodation would impose undue
            hardship on the operation of an employer’s business,
            the factors to be considered include: the overall size of
            the employer’s business with respect to the number of
            employees, number and type of facilities, and size of
            budget; the type of the employer’s operations,
            including the composition and structure of the
            employer’s workforce; the nature and cost of the
            accommodation needed, taking into consideration the
            availability of tax credits, tax deductions, and outside
            funding; and the extent to which the accommodation
            would involve waiver of an essential requirement of a
            job as opposed to a tangential or non-business necessity
            requirement.

            [N.J.S.A. 10:5-12(s).]

      In response to the Appellate Division’s incorporation of the case law

standard for a disability accommodation claim, the Township advances two

arguments before this Court. First, it maintains that it was not required to

provide a reasonable accommodation to Delanoy because she was unable to

perform an essential function of the job: carry and fire a gun. Thus, the

Township contends that Delanoy’s claim failed on the proof of the second

element for an accommodation claim. Second, and aligned with the argument


                                        18
that the Township was under no obligation to provide a reasonable

accommodation to a pregnant police officer who could not carry out the

essential duties of the position, the Township maintains that the Maternity SOP

was not an accommodation at all. Pressed, the Township asserts that the

Maternity SOP constitutes merely a gratuitous offer to its pregnant employees

to perform light-duty work in exchange for exhausting their accumulated leave

time.

        With respect to that seeming inconsistency in the Township’s position

about the Maternity SOP, the Appellate Division rejected the “no duty to

accommodate” argument6 and noted that case law had recognized a

“conceptual distinction” between “an accommodation that is temporary in

nature . . . versus a permanent accommodation.” Id. at 100-02 (citing Raspa v.

Off. of Sheriff of Gloucester, 191 N.J. 323, 340 (2007)). The court concluded

from that case law that a temporary accommodation such as light-duty work


6
  To the extent that the Appellate Division commented on the “loss-of-leave-
time policy” as raising a question of the reasonableness of this accommodation
for a pregnant worker that the jury should evaluate, see Delanoy, 462 N.J.
Super. at 102-04, we disagree for the reasons already expressed when
explaining that the Maternity SOP is unequal in treatment and facially invalid.

      Further, to the extent that plaintiff raises the separate question of
whether an employer’s hinging of a pregnancy accommodation on the loss of
accumulated leave time constitutes a penalty, which is separately prohibited
under subsection (s), we discuss that hereinafter. See infra Section II.C. The
penalty issue is one that should be presented to the jury on remand.

                                       19
may be required -- even when the employee cannot perform essential functions

of her job -- while a permanent accommodation of similar light work would

not. Ibid. The Appellate Division then found support for that conclusion in

the PWFA, pointing to the reference to “temporary transfers to less strenuous

or hazardous work” as an example of a reasonable accommodation for a

pregnant employee. See N.J.S.A. 10:5-12(s). Accordingly, the Appellate

Division held that the statute “contemplates that female workers near the end

of their pregnancies may temporarily be unable to perform certain essential

physical tasks inherent in their regular jobs, but nonetheless have a right to

obtain” an accommodation. Id. at 101.

                                        2.

      Although we agree that plaintiff advanced a viable reasonable

accommodation claim against her employer, we root our analysis in the

statutory direction of subsection (s), which calls for its own analytic structure.

      In our view, the Appellate Division mistakenly viewed the subsection (s)

obligation concerning reasonable accommodation as equivalent in approach to

all other disability accommodation claims, relying on case law that has over

the years incorporated federal principles and developing administrative

regulations geared toward the great variety of accommodation claims that arise

for persons who are disabled. Indeed, the elements for disability


                                        20
accommodation have developed with the recognition that “the LAD statute

does not specifically address failure to accommodate” a disability. Royster,

227 N.J. at 499. However, as amended by the PWFA, the LAD now does

specifically address pregnancy accommodation. Accordingly, we eschew the

Appellate Division’s approach and hew closely to the precise, procedurally

clear, and detailed protections that the Legislature has provided to pregnant

and breastfeeding employees under subsection (s).

      In the first paragraph of subsection (s), the PWFA makes reasonable

accommodation an employer obligation when, for needs related to the

pregnancy, an employee, based on the advice of her physician, requests the

accommodation. That same paragraph then lists examples of what constitutes

a reasonable accommodation, including “temporary transfers to less strenuous

or hazardous work,” as well as job restructuring. Because subsection (s) is

designed specifically for persons who are already employees performing the

duties of their job, and who become pregnant and request an accommodation

based on a physician’s advice, a pregnant employee in such circumstances has

a statutory right to reasonable accommodation. N.J.S.A.10:5-12(s).

      Subsection (s) does, however, permit employers to claim an undue

hardship exemption from their statutory obligation to accommodate pregnant

employees in the workplace. N.J.S.A. 10:5-12(s) states that reasonable


                                       21
accommodation is statutorily required “unless the employer can demonstrate

that providing the accommodation would be an undue hardship on the business

operations of the employer.” (emphasis added). The statute accordingly

establishes undue hardship as an affirmative defense to a failure-to-

accommodate claim. Importantly, absence of undue hardship is not an element

of a plaintiff employee’s prima facie case; rather, the presence of undue

hardship is an affirmative defense as to which the employer carries the burden

of proof.

      As noted, the final paragraph of subsection (s) identifies the factors to

consider when determining whether a proposed accommodation would, in fact,

constitute an undue hardship for the employer. The last factor listed is “the

extent to which the accommodation would involve waiver of an essential

requirement of a job as opposed to a tangential or non-business necessity

requirement.” Ibid. That factor is rich in meaning. Certainly, it seems to

suggest that the waiver of a “tangential or non-business necessity requirement”

would not qualify as an undue hardship.

      But also implicit in that legislative expression is an acknowledgment

that a temporary waiver of an essential function does not automatically rise to

the level of “undue hardship.” Indeed, the factor calls for an analysis of “the

extent to which” an essential requirement might be waived during the


                                       22
temporary period of the reasonable accommodation. With the burden shifted

to the employer for that inquiry, the employer is in the best position to present

proof about the size and composition of the employer, its facilities, budget,

workforce, and operations. If the employer can produce proofs raising a

genuine question about the undue hardship of such a temporary

accommodation (i.e., waiver of an essential job function as part of a light-duty

assignment) when viewed in that larger context of information, then the issue

is presented to the jury for resolution.

      That statutory language can be contrasted with language chosen by the

Legislature in subsection (q) of N.J.S.A. 10:5-12, which requires employers to

reasonably accommodate an employee’s sincerely held religious practices and

observances, provided the employer cannot demonstrate such an

accommodation would constitute an undue hardship. That provision lists a set

of factors, distinct from those in subsection (s), for determining whether an

accommodation constitutes an undue hardship. N.J.S.A. 10:5-12(q)(3)(b).

Absent from those factors in subsection (q) is whether the accommodation

would require the employee to forego an essential function of her position.

Rather, after listing the factors, subsection (q) provides that “[a]n

accommodation shall be considered to constitute an undue hardship if it will




                                           23
result in the inability of an employee to perform the essential functions of the

position in which he or she is employed.” N.J.S.A. 10:5-12(q)(3)(c).

      Subsection (s) must be read in context with the statutory scheme of

which it is a part, and that includes subsection (q). See DiProspero v. Penn,

183 N.J. 477, 492 (2005). “We must ascribe to the Legislature a reason for

using different language in separate provisions of the same statute.” State v.

Ferguson, 238 N.J. 78, 102 (2019). In subsection (q), an accommodation

automatically constitutes an undue hardship if the employee cannot perform

essential functions of her job. See N.J.S.A. 10:5-12(q)(3)(c). Conversely,

subsection (s) lists whether the employee can perform an essential function of

her job merely as a factor to be considered when assessing an employer’s

defensive assertion of undue hardship. That difference supports our perception

of a legislative intent to make a pregnant employee’s temporary inability to

perform an essential function of her job merely one factor among many others

to assess. Stated otherwise, it supports legislative intent to place

comparatively less weight on an employee’s temporary inability to perform an

essential function of her job in the pregnancy-accommodation context

compared to other accommodation claims.

      We now hold that a claim for failure to accommodate a pregnant or

breastfeeding employee under the PWFA requires the plaintiff to prove three


                                        24
elements: 1) the plaintiff employee must be pregnant or breastfeeding; 2) the

plaintiff employee must request reasonable accommodation, as prescribed by

subsection (s), so that the employer knows or should know of the plaintiff’s

need for an accommodation; and 3) the employer must fail to provide a

reasonable accommodation. It is the employer’s burden to prove, as an

affirmative defense, that providing a reasonable accommodation causes an

undue hardship. In that regard, if the employer raises an issue concerning the

employee’s ability to perform an essential function of the job, that must be

addressed in the context of the undue hardship affirmative defense. The

PWFA’s protection of pregnant employees requires that the defendant

employer produce proof that the employee cannot fulfill an essential function

of her employment and, if so, that her continued employment with the

accommodation is an undue hardship for the employer. And, when the

defendant satisfies that production-of-proof obligation, then the issue becomes

a factual determination for the jury. The jury will consider the contested point

about the employee’s temporary inability to perform an alleged essential job

function as one of several factors to be considered, in their totality, when

assessing whether the employer has proved that the nature of the employer’s

business operations renders it an undue hardship to provide a reasonable




                                        25
accommodation that entails a temporary waiver of an essential function of a

job.

       In sum, the PWFA may require, in specific circumstances, that an

employer provide a reasonable accommodation that entails temporarily

permitting a pregnant employee to transfer to work that omits an essential

function of her job.

                                        3.

       Here, the Township’s argument, as it relates to the burden of showing an

undue hardship, founders. The Township has failed to produce any proof to

date to sustain its claim that Delanoy cannot perform an essential function of

her job, which is the primary factor it argues when claiming an undue

hardship. Despite asserting a legal requirement that a police officer must wear

a gun while on duty, the Township has not pointed to any authority to prove

that carrying a gun is an essential function for all police officers. That

question went unanswered at oral argument and remains unaddressed.

       However, if the Township on remand does produce support for its

assertion that carrying a gun is an essential function of the job, that would not

necessarily end Delanoy’s claim for reasonable accommodation. Delanoy’s

inability to carry a gun would constitute a factor to be considered in




                                        26
determining whether a reasonable accommodation that waived that

requirement would constitute an undue hardship on the Township.

      Delanoy has alleged that, while pregnant, she sought an accommodation

for her pregnancy, consistent with her doctor’s advice and the PWFA’s

requirements, and was offered light duty under the Maternity SOP -- a policy

we have determined to be facially invalid under the PWFA because it provided

unequal treatment to pregnant employees compared to what the Light Duty

SOP offered to non-pregnant police officers. Accordingly, Delanoy met the

statutory criteria for her failure-to-accommodate claim under subsection (s) of

the PWFA. The Township knew or reasonably should have known that

Delanoy required an accommodation for her pregnancy and failed to provide

that reasonable accommodation. Regardless of whether Delanoy can carry a

gun, she has met her burden for a prima facie accommodation claim under

subsection (s) of the PWFA.

      We remand to the trial court for it to first determine whether the

Township will come forward with proof of its claim of undue hardship. The

trial court did not address the issue of undue hardship when this matter first

came to that court. The court will now have to assess whether and what proof

the Township has to advance on its claim of undue hardship. If the Township

presents such proof, and if that proof raises a genuine issue on the subject to


                                       27
the trial court’s satisfaction, then the trial court should refer the disputed issue

of undue hardship to a jury.

                                         C.

      Finally, the Appellate Division held that subsection (s) prohibits

“penalizing” a pregnant employee who seeks an accommodation. The

Appellate Division interpreted that prohibition to mean that the statute

disallows “employer-imposed conditions on accommodations that are

especially harsh.” Delanoy, 462 N.J. Super. at 104-05 (recognizing retaliatory

behavior as also implicitly prohibited as a penalty). The Appellate Division

“refer[red] the subject to the Model Civil Jury Charge Committee to develop

an appropriate jury instruction on the subject.” Id. at 105.

                                         1.

      We agree with the Appellate Division’s descriptions of the cause of

action for unlawful penalization. We add the following. Penalization is

plainly identified in subsection (s) as an independent cause of action. The

Legislature meant it to have its own teeth in promoting the public policy in

favor of having employers welcome the continuing presence of pregnant and

breastfeeding employees in their workplaces.

      Accordingly, in our view, the Attorney General and several amici make

sound arguments that a viable claim of illegal penalty may arise when


                                         28
conditions of a designated accommodation are made particularly harsh. Such

grudging “compliance” with the will of the Legislature should be deterred, and

it would be deterred if recognized to be its own form of an improper penalty.

Separately, a viable claim of penalty may arise if the pregnant employee’s

request for an accommodation triggers a hostile work environment against that

employee. We think all of the contemplated forms of penalty should be

considered when a model jury charge is fashioned in this new area.

                                       2.

      Here, Delanoy alleged two possible ways to view the Township’s

response to her as a penalty. First, she contends that the accumulated leave

condition of the Maternity SOP may constitute an unreasonably harsh

condition of accommodation because it forced her to lose accumulated leave in

order to secure a light-duty assignment. It is for a jury to decide whether that

condition was so harsh as to constitute a penalty.

      Second, as noted by the Appellate Division, Delanoy also alleges that

she was unfairly assigned to “walk-in” duty and was otherwise treated

detrimentally after requesting an accommodation. Delanoy, 462 N.J. Super. at

97-98. As explained earlier, this alleged detrimental treatment was not

germane to Delanoy’s facial, SOP-based claim of unequal treatment. It is,

however, relevant to her claim of penalization. As with the accumulated leave,


                                       29
this second issue must be resolved by a jury on remand, for only it can

determine whether the assignment to “walk-in” duty and the other alleged

detrimental treatment was for Delanoy a penalty.

                                      III.

      For the reasons expressed, the judgment of the Appellate Division

reversing the grant of summary judgment to defendants is affirmed, as

modified by this opinion.



    CHIEF JUSTICE RABNER and JUSTICES ALBIN, PATTERSON,
FERNANDEZ-VINA, SOLOMON, and PIERRE-LOUIS join in JUSTICE
LaVECCHIA’s opinion.




                                      30